Citation Nr: 1118353	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-36 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for non-VA outpatient treatment at the Eye Center in Denver, Colorado on January 17, 2007.  

[The issues of entitlement to service connection for residuals of a left knee injury, hypertension, congestive heart failure, posttraumatic stress disorder (PTSD), residuals of a head injury, tinnitus, memory loss, and a right knee disorder will be addressed in a separate decision with a separate docket number to be issued concurrently.]  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1953 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Network Authorization and Payment Center (NAPC), formerly the Network Authorization Office (NAO), in Fort Harrison, Montana.  The appeal has been advanced on the Board's docket due to the Veteran's advanced age pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further evidentiary development is needed before evaluating the merits of the Veteran's claim.  

In the present case, the Veteran seeks entitlement to payment or reimbursement of unauthorized medical expenses for treatment received on January 17, 2007, at the Eye Center in Denver, Colorado.  He asserts that these expenses should by paid by VA because NAPC has approved payment to Swedish Hospital under the Millenium Health Care and Benefits Act provisions for emergency treatment provided on January 16, 2007, and January 17, 2007, related to a fall injury and, as part of the hospital's concern for his health, referral was made to the Eye Center.  See April 2009 VA Form 9.      

For entitlement to payment or reimbursement under 38 U.S.C.A. § 1725, the treatment must be for a condition that presented a medical emergency.  Under this statute, "emergency treatment" is defined as medical care or services furnished, in the judgment of the Secretary of Veterans Affairs, when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and only until such time as the Veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

We note that there are no treatment records from Swedish Medical Center related to the Veteran's return emergency room visit and related medical treatment on January 17, 2007.  The only treatment records from the private hospital contained in the claims folder are those dated on January 16, 2007, the day of the Veteran's fall.  Without the treatment records from Swedish Medical Center for the date at issue in this case, the Board is unable to conduct a meaningful review of the Veteran's appeal.  We are unable to determine whether the Veteran's evaluation at the Eye Clinic was part of the emergency treatment for which VA had already approved payment based on the evidence currently of record, as contended by the Veteran.  For this reason, the Board finds that remand is necessary.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining the necessary consent and authorization for release of any private medical records to VA from the Veteran, any pertinent inpatient or outpatient treatment records for treatment received at the Swedish Medical Center on January 17, 2007, or related thereto, should be obtained and incorporated in the Veteran's claims folder.  All attempts to procure records should be documented in the file.  If the NAPC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file and the Veteran and his representative should be informed of any such problem.  The Veteran should also be advised that he may submit the requested evidence to VA himself in support of his appeal.  

2.  The NAPC should then readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

This case is being remanded for further evidentiary development.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

